UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 12, 2010 LINEAR TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-14864 94-2778785 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1630 McCarthy Boulevard Milpitas, California 95035 (Address of principal executive offices, including zip code) (408) 432-1900 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On October 12, 2010, Linear Technology Corporation issued a press release titled “Linear Technology reports its third consecutive quarter of record quarterly revenues by growing 6% over the fourth quarter of fiscal 2010.”The text of the Company’s press release is attached hereto as Exhibit 99.1. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits. Exhibit Number Description On October 12, 2010, Linear Technology reports its third consecutive quarter of record quarterly revenues by growing 6% over the fourth quarter of fiscal 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LINEAR TECHNOLOGY CORPORATION (Registrant) Date: October 12, 2010 By: /s/ Paul Coghlan Paul Coghlan Vice President, Finance and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Text of press release, dated October 12, 2010 titled “Linear Technology reports its third consecutive quarter of record quarterly revenues by growing 6% over the fourth quarter of fiscal 2010.”
